        Case 1:17-cv-10583-MLW Document 26 Filed 04/19/19 Page 1 of 2



                  UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

                          )
                          )
TASHA BILLINGSLEA,        ) Case No.:
                          )
         Plaintiff.       ) 1:17-cv-10583-MLW
                          )
     v.                   )
                          )
SOUTHWEST CREDIT SYSTEMS, )
L.P.                      )
           Defendant.     )
                          )

                          NOTICE OF SETTLEMENT

TO THE CLERK:

NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have

reached settlement. The parties anticipate filing a stipulation of dismissal of this

action with prejudice pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



Dated: April 19, 2019                  By: /s/ Craig Thor Kimmel
                                         Craig Thor Kimmel, Esquire
                                         Kimmel & Silverman, P.C.
                                         30 E. Butler Pike
                                         Ambler, PA 19002
                                         Phone: (215) 540-8888
                                         Fax: (877) 788-2864
                                         Email: kimmel@creditlaw.com
       Case 1:17-cv-10583-MLW Document 26 Filed 04/19/19 Page 2 of 2



                        CERTIFICATE OF SERVICE

            I, Craig Thor Kimmel, Esquire, do certify that I served a true and

correct copy of the Notice of Settlement in the above-captioned matter, upon the

following via CM/ECF system:

                              John J. O’Connor, Esquire
                                  Peabody & Arnold
                                 600 Atlantic Avenue
                               Boston, MA 02210-2261
                            joconnor@peabodyarnold.com
                                Attorney for Defendant




Dated: April 19, 2019                By: /s/ Craig Thor Kimmel
                                       Craig Thor Kimmel, Esquire
                                       Kimmel & Silverman, P.C.
                                       30 E. Butler Pike
                                       Ambler, PA 19002
                                       Phone: (215) 540-8888
                                       Fax: (877) 788-2864
                                       Email: kimmel@creditlaw.com
